COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:     Brandon Eugene Wilson v. The State of Texas

Appellate case number:   01-13-00048-CR

Trial court case number: 1372430

Trial court:             178th District Court of Harris County

       The clerk’s record and reporter’s record have been filed in this Court. The Court orders
appellant to file a brief by January 29, 2013. See TEX. R. APP. P. 31.1.
       It is so ORDERED.

Judge’s signature: /s/ Justice Michael Massengale
                    Acting individually  Acting for the Court


Date: January 22, 2013